
	

115 SRES 300 ATS: Recognizing the 150th anniversary of McDaniel College.
U.S. Senate
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 300
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2017
			Mr. Cardin (for himself and Mr. Van Hollen) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 150th anniversary of McDaniel College.
	
	
 Whereas, on October 21, 2017, McDaniel College, formerly Western Maryland College (referred to in this preamble as the College), located in Westminster, Maryland, will celebrate the 150th anniversary of the first academic year of the College;
 Whereas the College was the first coeducational college founded south of the Mason-Dixon line and one of the first coeducational colleges in the United States;
 Whereas the founder of the College, Fayette Buell, a Westminster teacher, purchased approximately 8 acres of land shortly after the Civil War in 1866 to build the College;
 Whereas the College was named Western Maryland College at the suggestion of John Smith, President of Western Maryland Railroad;
 Whereas the first academic year of the College began on September 4, 1867, with 5 teachers and 37 male and female students enrolled in 8 areas of study;
 Whereas the State of Maryland approved the charter of the College on March 30, 1868; Whereas the first graduating class of the College honored 7 men and women on June 15, 1871;
 Whereas, in 1919, the Department of War authorized the Reserve Officers’ Training Corps at the College, which continues as one of the oldest Reserve Officers’ Training Corps programs in the United States;
 Whereas, in 1923, the first earned master’s degree was offered at the College for Master of Arts; Whereas, in January 1975, the College formally disaffiliated from the United Methodist Church and firmly established an identity as an independent private college of the liberal arts and sciences;
 Whereas, in 1980, the College received a Phi Beta Kappa charter, making it only the fourth college in Maryland to house a chapter of that prestigious national collegiate honor society;
 Whereas, in 1994, the College opened its first branch campus in Budapest, Hungary, which has awarded more than 200 students from over 20 countries baccalaureate degrees and has welcomed more than 400 students from the Westminster campus who have studied abroad there;
 Whereas, in 1996, the College was among 40 institutions included in the seminal guide book Colleges That Change Lives, and has continued to be included in each subsequent edition of that book;
 Whereas, on July 1, 2002, Western Maryland College changed its name to McDaniel College, honoring William Roberts McDaniel, alumnus of the class of 1880, professor, Secretary of the Faculty, Vice President, Treasurer, Acting President, and member of the Board of Trustees of the College;
 Whereas, as of October 2017, the College serves approximately 1,600 undergraduate students and 1,400 graduate students in more than 70 undergraduate programs of study (including dual and student-designed majors) and 25 highly regarded graduate programs, and prepares those students with the skills needed to compete and succeed in a changing world;
 Whereas, in 2017, the College features 72 buildings on a 160-acre campus; Whereas the College continues to rank among the top liberal arts colleges in the United States and to be recognized for a commitment to access;
 Whereas the College awards greater than 90 percent of students some type of financial assistance, including institutional grants and scholarships and Federal and State aid;
 Whereas the more than 28,000 alumni of the College reside in all 50 States, the District of Columbia, and 75 countries;
 Whereas the College has a tradition of producing top educators, with 3 alumnae of the College being named Maryland Teachers of the Year since 2010; and
 Whereas the College continues to be committed to enhancing academic and experiential learning opportunities for students at the College, many of whom are the first in their families to attend an institution of higher education, and producing empowered critical thinkers who are well-prepared for jobs and service that strengthen the State of Maryland and the United States: Now, therefore, be it
		
	
 That the Senate— (1)congratulates McDaniel College on the 150th anniversary of the founding of the College;
 (2)recognizes the achievements of the administrators, professors, students, and various staff who have contributed to the success of McDaniel College; and
 (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the president of McDaniel College; and (B)the provost and vice president for academic affairs of McDaniel College.
				
